Citation Nr: 1432854	
Decision Date: 07/23/14    Archive Date: 07/29/14

DOCKET NO.  09-49 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1. Entitlement to a rating in excess of 30 percent for migraine headaches. 

2. Entitlement to service connection for degenerative arthritis of the thoracolumbar spine (back disability).

3. Entitlement to service connection for a bilateral hand condition, to include Depuytren's contracture, tendonitis, and lateral epicondylitis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1998 to July 2002 and August 2003 to June 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.  The Veteran testified before a Decision Review Officer at the RO in March 2010.  A transcript of that hearing was reviewed prior to this decision.

The issue of entitlement to service connection for a bilateral hand condition is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. On May 23, 2011, before promulgation of a decision on the appeal, VA received a written document from the Veteran requesting a withdrawal of his appeal for an increased rating for his migraine headache disability.

2. The evidence is against a finding that a current back disability is related to active service.




CONCLUSIONS OF LAW

1. The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2. The criteria for service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.202.  At any time before the Board promulgates a decision, an appellant or his or her authorized representative may withdraw a substantive appeal as to any or all issues either on the record at a hearing or in writing.  38 C.F.R. § 20.204. 

On May 23, 2011, the Veteran submitted a written statement expressing that he was satisfied with the rating assigned for his migraine headaches and wished to withdraw his appeal for the denial of a rating in excess of 30 percent, in accordance with 38 C.F.R. § 20.204.  This request was received by the Board prior to the promulgation of a decision on the appeal.  As such, there remain no allegations of error of fact or law for appellate consideration as to this issue.  Therefore, the Board has no jurisdiction to review the appeal of this issue, and the appeal is dismissed.  See 38 C.F.R. § 20.202.

I. Procedural Duties

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

In August 2006, prior to adjudication of his claims, the RO sent the Veteran a letter providing notice that satisfied the requirements of the VCAA. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required.  

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  VA provided examinations for the Veteran's back and hand claims in May 2007, April 2008, and August 2010 and an addendum opinion in November 2011.  There is no indication or assertion that the examinations and opinions are inadequate.  The file does not appear to contain any service treatment records from the Veteran's first period of active service.  However, as the below decision finds that he had in-service incurrences relating to his back, this element of the claim is deemed satisfied and the Veteran is therefore not be prejudiced by any such omission.  In so finding, the Board further notes that the basis for the examiner's negative opinion is the absence of evidence of a back problem upon testing in 2007- thus additional instances of in-service treatment would not change the rationale for the negative opinion.  Therefore, the Board finds that no additional development is necessary at this time  

As VA has satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §3.159.

II. Analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).  

Service connection for certain chronic diseases may also be established based upon a legal "presumption" by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection for the chronic diseases enumerated in 38 U.S.C.A. § 1112 may also be proven by lay evidence alone if the evidence shows a continuity of symptomatology for that chronic disease.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veteran is competent to report symptoms and experiences observable by his senses, but not to diagnose his disabilities or determine their cause as this requires specialized knowledge and testing to understand the complex nature of the musculoskeletal system.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a).  The Board also finds the Veteran credible as his statements have been detailed and consistent. 

The criteria for service connection for a back disability have not been met.  See 38 C.F.R. § 3.303. 

The Veteran has a current disability.  During the majority of the claim period, he reported back pain, but VA and private medical records showed no diagnosis of a back disability.  However, the VA examiner in April 2008 diagnosed joint space narrowing with mild degenerative osteoarthritis.  

The Veteran had in-service incurrences of back problems.  Service treatment records show treatment for back pain in April 2005, July 2005, October 2005, November 2005, December 2005, January 2006, March 2006, and May 2006.  The treatment records diagnosed lumbosacral strain and somatic dysfunction of the thoracic and lumbar regions.  Private treatment records from February 2004 also show treatment for back pain and diagnosed thoracolumbar strain.  Additionally, the Veteran reported hurting his back in 2003.   

The VA examiner in April 2008 concluded that the mild degenerative osteoarthritis was less likely than not related to any event in service.  The examiner reasoned that the Veteran noted low back pain in 2003 but in May 2007 there was no evidence of a lumbar condition.  Had the injury in service caused the arthritis, the condition would have been evident sooner than 2008.  Similarly, the August 2010 VA examiner noted that the Veteran's main complaints of symptoms during and since service were in his upper back, or thoracic spine.  The osteoarthritis was found in his lumbar spine.  Moreover, the development of arthritis did not occur until five years after the reported injury.  The August 2010 examiner also found no evidence of a chronic, pathologic condition of the thoracic or lumbar spine during service.  In the November 2010 opinion, the examiner concluded that she saw no relationship between the Veteran's current complaints of thoracic pain between the shoulder blades and his L5/S1 narrowing found on x-ray in 2008.  Therefore, the examiner concluded that the current condition was less likely than not related to service.      

The VA examiners' opinions were made following an evaluation of the Veteran and were based on an accurate account of the pertinent facts of record.  Moreover, they were accompanied by a clear rationale.  For these reasons, such opinions are deemed highly probative.

In an undated letter, Dr. CB notes treating the Veteran beginning in August 2007 for decreased range of motion throughout his spine.  Dr. CB notes degeneration of facets and discs in the cervical and lumba-sacral areas, but does not specify when these finding were made.  He notes that he attributed these issues to chronic over use leading to chronic instability at various levels of the spine and pelvis.  This letter confirms that the Veteran now has a degenerative condition in his spine but does not provide an opinion on any relationship to service.  Therefore, it is not probative as to that aspect of service connection.  Moreover, any suggestion of a causal connection from Dr. CB's statements of chronic over-use is vague and does not equal the value of the negative opinions given by VA examiners.

The Veteran has reported pain periodically since service and sought treatment for such.  Private treatment records, physical therapy records, and chiropractic records show complaints of back pain throughout the years since service, specifically in the upper back.  However, these records do not reflect any diagnosis of a back disability.  Pain alone is not a compensable disability for which service connection may be granted. See Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

Arthritis is a chronic disease subject to 38 U.S.C.A. § 1112, 38 C.F.R. §§ 3.307., 3.309.  However, the VA examination from 2007 shows that arthritis was not present in 2007 or before.  Arthritis was not present in the back during service or within a year of separation; therefore, the presumption does not apply.  See 38 C.F.R. §§ 3.307, 3.309.  While the Veteran reported continuous symptoms of back pain since service, his lay statements cannot prove a nexus to service, as he did not have a chronic disease at that time.  See Walker, 708 F.3d 1331.     

Although the Veteran served during the Persian Gulf War, there is no evidence that he was present in the Southwest Asia theatre during service.  Therefore, the Persian Gulf War veteran presumption for undiagnosed illnesses does not apply.  See 38 C.F.R. § 3.317.

Finally, the Veteran is not competent to diagnose arthritis or determine its etiology.  See Jandreau, 492 F.3d at 1377.  The competent medical evidence shows that arthritis did not begin until after 2007 and multiple medical opinions concluded that the current arthritis is less likely than not related to service.  The preponderance of the competent evidence is against a finding of a relationship between the current disability and service; therefore service connection cannot be granted.  See 38 C.F.R. § 3.303.




ORDER

The issue of entitlement to a rating in excess of 30 percent for a migraine headache disability is dismissed.

Service connection for a back disability is denied.


REMAND

An additional examination and opinion are needed with respect to the bilateral hand disability because the VA examiners did not consider all evidence of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Specifically, they generally based their opinions on the fact that there was no current disability; however, the evidence shows diagnoses during the claims period, including lateral epicondylitis, which the Veteran reported.  The positive opinion from the occupational therapist, JB, was also not considered.  

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claim file any outstanding VA treatment records pertinent to the Veteran's claims.

2. Then, schedule the Veteran for a VA examination and forward the claims file to the examiner to address the bilateral hand condition.  All appropriate testing should be completed.  The examiner should answer the following:

a. Is the Veteran's bilateral hand disability, diagnosed during the claims period as flexor and extensor tendonitis and Dupuytren's contracture, at least as likely as not related to service?

Note the physical therapy treatment and symptoms of pain, in-service diagnoses, and June 2010 positive opinion from JB, the occupational therapist.

The examiner must provide reasons for each opinion with consideration given to all medical and lay evidence of record.

If the requested opinion cannot be provided without resort to speculation, court cases require the examiner explain why the opinion cannot be offered, and state whether the inability is due to the absence of any evidence or to the limits of scientific or medical knowledge.

3. If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).

 

____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


